Citation Nr: 0431475	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-01 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
1999, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective earlier than March 11, 1999, 
for the assignment of a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and T. J. M., M.D.


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
appeal ensued following an October 1995 rating decision which 
granted service connection for PTSD and assigned a 10 percent 
rating, effective from March 24, 1995, the date that the 
veteran filed his claim.  

In an October 1997 rating determination, the 10 percent 
rating was increased to 30 percent, effective from March 24, 
1995.  In March 1999, the veteran filed a claim for a TDIU.  
In a June 1999 rating decision, the 30 percent rating in 
effect for PTSD was increased to 50 percent, effective from 
March 24, 1995.  In a January 2001 decision, the 50 percent 
rating was increased to 70 percent, effective from October 
10, 2000, and a TDIU was granted, also from that date.  In 
November 2001, the RO determined that these grants should be 
assigned earlier effective dates of March 11, 1999, the date 
that the veteran filed his claim for a TDIU.  The veteran's 
claim for earlier effective dates for a 70 percent rating for 
PTSD and for a TDIU remain on appeal.  

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed on March 24, 1995.  Resolving all reasonable 
doubt in the veteran's favor, the veteran met the criteria 
for a total schedular rating under the criteria for 
psychiatric disorders at that time.  

2.  In view of the award of an earlier effective date for a 
100 percent rating for PTSD, there is no longer a controversy 
on the question of the veteran's entitlement to an earlier 
effective date for the award of a TDIU.  


CONCLUSIONS OF LAW

1.  An effective date of March 24, 1995, for the award of a 
total schedular evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 5100(b)(2), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2004).  

2.  The question of whether the veteran is entitled to an 
effective date earlier than March 11, 1999, for the award of 
a TDIU is now moot, warranting the dismissal of the appeal as 
to that issue.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 20.101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in November 2001, as well as by a VCAA letters in 
November 2003 and March 2004.  By means of these documents, 
the veteran was told of the requirements to establish 
increased ratings and earlier effective dates and of the 
reasons for the denial of his claims.  The 2003 and 2004 
letter advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This appeal ensued in 1995.  This was years before 
the enactment of the VCAA in November 2000.  As indicated 
above, the veteran was provided VCAA notice in 2001, 2003, 
and 2004.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The November 2001 SOC and the VCAA letters of 2003 and 2004 
clearly reflect that his claims were readjudicated based upon 
all the evidence of record with consideration of VCAA.  There 
is no indication that the disposition of his claim would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Earlier Effective Date

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2004).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2004).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2004).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

On and before November 6, 1996, the rating schedule directed 
that a 10 percent evaluation is assigned for PTSD when the 
criteria for is less than for 30 percent, with emotional 
tension, or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment of the 
ability to establish and maintain effective or favorable 
relationships with people and by reason of psychoneurotic 
symptoms the reliability, flexibility, efficiency levels are 
so reduced as to result in considerable social impairment.  A 
70 percent evaluation required severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate so adversely affected to result in 
virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).   The Court, in 
Johnson v. Brown, 7 Vet. App. 95 (1994), held that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  Therefore, if the veteran's 
PTSD results in either (1) ". . . virtual isolation in the 
community," (2) "[t]otally incapacitating psychoneurotic 
symptoms . . .," or (3) "[demonstrable inability] to obtain 
or retain employment," a 100 percent schedular rating would 
be applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders. 

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 10 percent evaluation is 
assigned for PTSD when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects. 
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 55-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
CAVC recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The veteran and his representative contend that the 70 
percent rating is warranted from the date that his claim was 
filed in March 1995.  Here, the medical evidence shows that 
on private psychological evaluation on May 16, 1995, noted 
that the veteran was suffering from a "severe" mental 
disorder, and that he had retired from the fire department in 
1994.  The May 1995 VA examination report reflects that he 
was given the option to retire from the fire department due 
to his inability to work with others.  Following examination, 
his stressors were described as moderate to severe.  His 
social functioning was "low."  

Subsequently dated records reflect continued treatment for 
his psychiatric condition.  At the recent hearing, a private 
physician who treated the veteran in 1995 and 1996 testified 
and provided a statement in which he opined that the veteran 
was unemployable from 1995.  

The Board notes that the Court found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson, 7 Vet. App. at 99.  The Board concludes that as of 
March 24, 1995, the evidence supports a finding that the 
veteran's PTSD warrants a total schedular evaluation, under 
the regulations that were in effect prior to November 7, 
1996.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that 
entitlement to an earlier effective date of March 24, 1995 is 
warranted for a total schedular rating.  

38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 provide that the 
effective date of a claim for increase, of compensation, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release.  38 
U.S.C.A. § 5110(b)(1) (West 2002).  As the veteran's PTSD 
claim was filed in 1995, many years after service discharge, 
and as there is no clinical evidence showing that the 
presence of a psychiatric condition prior to March 1995, an 
effective date prior to the date he filed his claim is not 
warranted.  

Entitlement to an effective earlier than March 11, 1999, for 
the assignment of a total rating based on individual 
unemployability (TDIU).  

As the Board has granted an earlier effective date for the 
assignment of a total schedular rating in effect prior to 
November 7, 1996, for the veteran's service- connected PTSD 
from March 24, 1995, he is not eligible for TDIU from that 
time. Green v. West, 11 Vet. App. 472 (1998).   In effect, 
therefore, his claim for an earlier effective date form a 
TDIU is no longer in controversy and the claim is dismissed.  



ORDER

Entitlement to an effective date of March 24, 1995, for a 
total schedular rating for PTSD is granted.  

The issue of entitlement to an effective date earlier than 
March 11, 1999, for a TIDU is dismissed.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



